Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO
03/037128 (Broz).
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4779360 (Bible) in view of Broz ‘128.
Regarding claim 1, Bible teaches an anti-slip shoe sole (22) of a sport shoe (shoe attachment 10; see figures 1-2, the attachment can inherently be used while playing sports) comprising an anti-slip sport shoe sole surface, which is in contact with the ground (see figure 1 which shows the lower surface of the sole (22) in contact with the ground (26)), has an anti-slip surface, which has small pieces of hard material fixed during the manufacture of the anti-slip sport shoe to in a flexible part of the surface of the anti-slip sport shoe sole of the sport shoe (hard grit particles 30 are impregnated into the shoe sole, see figure 2 and col. 2, lines 52-64), such that the inner parts of small pieces of hard material (see figure 2 which shows inner parts of the particles 30) are permanently fixed with the flexible part of the anti-slip surface of the sport shoe sole of the sport shoe (the sole is rubber which is flexible; see col. 2, lines 65-66) and the outer parts of the small pieces of hard material protrude from the surface of the flexible part of the anti-slip surface of the sport shoe (see figure 2) and upon contact of the anti-slip sports shoe sole of the sport shoe are in contact with the ground, wherein the small pieces of hard material are in contact with the ground (see figure 2), wherein the layer of 
Bible lacks the small pieces (particles) being made out of ceramic and/or corundum.
Broz teaches a shoe sole with an anti-slip surface wherein the small fixed particles (26) are made out of corundum; (e.g. see the abstract, line 2; page 6, lines 18-20; page 7, line 12 to page 8, line 9; and page 12, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the small pieces of hard material of the shoe sole taught by Bible, to be made out of corundum, as taught by Broz, to provide sharp edges of the pieces that continue to remain sharp even after use because corundum is a harder material and therefore will provide improved traction.

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive.  
Broz rejection
	Applicant argues Broz is a commercial kit for sales and customer use.  According to Broz, the customer creates a layer of adhesive on a common exist footwear at home and glues pieces of material with adhesive.
	In response, Broz also teaches the “corundum particles (26) having exposed surface-gripping features, wherein at least a portion of the particles is embedded in the surface (24)”, lines 2-3 of the abstract.  Therefore the particles have inner parts and outer parts as claimed.

	In response, functional claim language and statements of intended use do not make an otherwise unpatentable claim patentable.  It is believed to be well settled that "recitation with respect to manner in which claimed apparatus is intended to be employed does not differentiate claimed apparatus from prior art apparatus satisfying structural limitations of that claimed" Ex parte Masham 2 USPQ2nd 1647.  Also see Ex parte Casey 152 USPQ 235.  Since the combination as applied in the rejection above has all of the same structural elements, as noted above, it would clearly seem to be inherently capable of performing the functions as claimed.  
	Applicant argues “the particles are encapsulated not in the sole of the shoe, but in the adhesive”. 
	In response, once again see the abstract which teaches the “corundum particles (26) having exposed surface-gripping features, wherein at least a portion of the particles is embedded in the surface (24) or encapsulated in an adhesive coated on at least a portion of the surface”.  (boldface and underlining added).  Therefore, Boz teaches both (i.e. it being embedded in the sole and being embedded in the adhesive).  
	As a back-up rejection, applicant has kept the Bible in view of Broz rejection, in case, there is any doubt about this limitation.
Bible in view of Broz rejection
Applicant argues the separate shoe attachment (10) of Bible is something like another thin shoe or sock.

Applicant argues “In Bible there is not a single word about the sports shoes or the sports or the sports shoes for the sports disciplines on the soft surface of the stadiums. Use in sports is not possible because of the huge risk take off the shoe attachment during sports and injuring the sportsman and losing the competition, e.g. a javelin thrower would be very dangerous to other people in the stadium or a high risk of injury to a high jumper, etc. are not acceptable.”
In response, functional claim language and statements of intended use do not make an otherwise unpatentable claim patentable.  It is believed to be well settled that "recitation with respect to manner in which claimed apparatus is intended to be employed does not differentiate claimed apparatus from prior art apparatus satisfying structural limitations of that claimed" Ex parte Masham 2 USPQ2nd 1647.  Also see Ex parte Casey 152 USPQ 235.  Since the combination as applied in the rejection above has all of the same structural elements, as noted above, it would clearly seem to be inherently capable of performing the functions as claimed.  The possibility of the shoe attachment falling of the wearer while throwing a javelin is moot inasmuch as it is still possible for the thrower to use the shoe attachment.  Furthermore, applicant has only listed one possible sport, how about another sport like curling or hiking.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
See Daniels US 9795185 which also could have been applied in a rejection of applicant’s claims.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556